Citation Nr: 1436883	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), also claimed as emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1954 to January 1958. He died in April 2011. The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne.

The Board notes that the Veteran filed a substantive appeal in March 2011. Accordingly, the claim remains on appeal at the time of the Veteran's death.
The Veteran's surviving spouse has been accepted as a substitute claimant. See Substitution Flash letter dated March 25, 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the appellant is substituted for the Veteran in this case, the evidentiary record is not limited to the evidence in existence at the time of the Veteran's death, but remains open.

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but 1) contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease to which the presumptive period applies; and 3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i).

Here, the evidence shows that the requirements triggering the duty to provide a medical opinion have been met. First, the Veteran had a current diagnosis of COPD at the time of his death. Second, the Veteran provided competent and credible evidence that while stationed on the U.S.S. Henrico, he was exposed to asbestos in the form of dust particles that would fill the air after firing guns. This evidence is corroborated by the RO's concession that asbestos was used in insulation for that ship during that time. Finally, the Veteran has related competent evidence from a laboratory technician indicating that his COPD may be associated with the asbestos exposure.  See July 16, 2010 VA Form 21-4138.

Given that the Veteran had a current diagnosis of COPD, was likely exposed to asbestos in service, and has provided competent evidence of a possible association between his COPD and asbestos exposure, a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's COPD is related to service, to include asbestos exposure therein.  The examiner is requested to review all pertinent records associated with the claims file. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2. Readjudicate the remanded claim of entitlement to service connection for COPD. If the benefit sought on appeal is not granted, the appellant and her representative should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

